Citation Nr: 1419904	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-11 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the service-connected chronic anxiety disorder with stress, depression, and insomnia.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from September 1988 to November 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has reviewed the Veteran's claims file on the "Virtual VA" system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").   

Review of the record reveals that the Veteran underwent a VA psychiatric examination in September 2008, before she was discharged from active duty.  There is evidence showing that the service-connected chronic anxiety disorder may have worsened since the 2008 VA psychiatric examination.  In a March 2011 statement, the Veteran stated that her service-connected psychiatric disorder caused problems at work because she had panic attacks and had difficulty communicating.  She stated that her disorder also interferes with her social life and she had near continuous depression.  The Veteran reported that the medications to treat this disorder have been increased.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the chronic anxiety disorder with stress, depression, and insomnia.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).    

The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected chronic anxiety disorder with stress, depression, and insomnia from May 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected chronic anxiety disorder with stress, depression, and insomnia.  The RO/AMC should request the Veteran to provide sufficient information and authorization to enable the RO/AMC to obtain copies of the Veteran's treatment records dated from March 2011 from the Tricare system or other military healthcare system for retirees.  The RO/AMC should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran. 

Finally, the Board notes the claims file is unclear as to whether the Veteran currently has a representative.  The file reflects that in a March 2011 statement and VA Form 9, the Veteran indicated that AMVETS was her representative.  However, an authorization is not of record.  Therefore upon remand, the RO/AMC should contact the Veteran, clarify whether the Veteran has a representative, and request proper authorization.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected chronic anxiety disorder with stress, depression, and insomnia from May 2010.     

2.  Contact the Veteran in order to have her identify any other VA or non-VA medical treatment rendered for the service-connected chronic anxiety disorder with stress, depression, and insomnia.  Request the Veteran to provide sufficient information and authorization to enable the RO/AMC to obtain copies of the Veteran's treatment records dated from March 2011 from the Tricare system or other military healthcare system for retirees.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO/AMC should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected chronic anxiety disorder with stress, depression, and insomnia.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should identify all current symptoms due to the chronic anxiety disorder with stress, depression, and insomnia that affect the Veteran's level of social and occupational adaptability.  The examiner should indicate whether the chronic anxiety disorder with stress, depression, and insomnia causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily; or occupational and social impairment with reduced reliability and productivity; or difficulty in establishing effective work and social relationships; or occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.  

The examiner should provide a Global Assessment of Functioning (GAF) score based on the service-connected chronic anxiety disorder with stress, depression, and insomnia for the time period of the appeal.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

4.  Contact the Veteran, clarify whether the Veteran has a representative, and request proper authorization.  

5.  After completing all indicated development, readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and her representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


